Citation Nr: 1101401	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  08-05 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for type II diabetes 
mellitus, evaluated as 20 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent for 
peripheral neuropathy of the right upper extremity.

3.  Entitlement to an initial rating in excess of 10 percent for 
peripheral neuropathy of the left upper extremity.

4.  Entitlement to an initial rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity.

5.  Entitlement to an initial rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity.



REPRESENTATION

Veteran represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to September 
1969.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The issues of entitlement to service connection for sleep 
apnea, diabetic retinopathy, and renal disease have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The issues of entitlement to initial ratings in excess of 10 
percent for peripheral neuropathy of the upper and lower 
extremities are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Since the June 26, 2006 date of claim, the Veteran's type II 
diabetes mellitus has not required insulin, a restricted diet, 
and regulation of activities.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for type II 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1151, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.119, Diagnostic Code 7913 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In a claim for increase, the VCAA requires only generic notice as 
to the type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270, 1277 (2009).

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The Board acknowledges that, in the present case, complete notice 
was not issued prior to the adverse determination on appeal.  
However, fully compliant notice was later issued in an October 
2006 communication, and the claim was thereafter readjudicated in 
April 2007.  Accordingly, any timing deficiency has here been 
appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The claims file contains the Veteran's service treatment 
records, as well as post-service reports of VA and private 
treatment and examination.  Moreover, the Veteran's statements in 
support of the claim are of record.  The Board has carefully 
reviewed such statements and concludes that no available 
outstanding evidence has been identified.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.  It is acknowledged that the Veteran has been 
receiving treatment for his diabetes mellitus from a private 
physician; however, as will be discussed below, records from that 
physician are unavailable.

In June 2006, the Veteran provided an authorization form to allow 
VA to request records from Dr. N.  Accordingly, in October 2006, 
the RO requested records from that doctor.  That same day, the RO 
advised the Veteran that records from Dr. N. have been requested.  
Having received no response, the RO submitted a second request in 
February 2007.  That same day, the RO advised the Veteran that 
another request had been made, that it was the Veteran's 
responsibility to ensure that VA receives the records, and that 
VA may decide his claim after attempts to get relevant records 
are complete.  To date, no records have been received from Dr. N.  

Given the above, the Board finds that VA has made reasonable 
efforts to obtain records from Dr. N. and properly notified the 
Veteran of the inability to obtain records from Dr. N. in 
accordance with 38 C.F.R. § 3.159.  Thus, no further development 
is required in this regard.

For the above reasons, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the Veteran in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Analysis

The Veteran filed a claim of entitlement to an increased rating 
for his type II diabetes mellitus in June 2006.  His diabetes 
mellitus is rated as 20 percent under Diagnostic Code 7913.  38 
C.F.R. § 4.119 (2010).  Under this code, a 20 percent rating is 
warranted for diabetes mellitus requiring insulin or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent rating 
requires insulin, a restricted diet, and regulation of 
activities.  A 60 percent rating requires insulin, a restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a diabetic 
care provider, plus complications that would not be compensable 
if separately evaluated.

After review of the record, the Board finds that an increased 
rating is not warranted for the Veteran's diabetes mellitus.  
Although the Veteran requires insulin and a restricted diet, the 
record fails to show that his diabetes requires the regulation of 
activities.  In this regard, VA treatment notes show that he has 
been on a restricted diet and placed on insulin in October 2009.  
February 2006, February 2008, and May 2010 VA examination reports 
confirm that he was on a restricted diet.  However, neither the 
VA treatment notes nor the VA examination reports show that he 
was to avoid strenuous occupational and recreational activities.  
In this regard, VA treatment notes show that exercise was 
recommended and that he was jogging and regularly exercising at 
the gym.  Specifically, a September 2006 clinical report 
indicated that the Veteran was walking for 30 minutes 3 times 
weekly.  A January 2010 VA record indicated that the Veteran was 
jogging both indoors and outside, and also was going to the gym 
daily.

Based on the above, the Veteran's diabetes mellitus has not been 
shown to require the regulation of activities as defined by the 
rating criteria.  Accordingly, his disability picture does not 
most nearly approximate the criteria for the next-higher 40 
percent rating and an increase is thus not warranted.  There are 
no other relevant diagnostic codes for consideration.  

The Board acknowledges note (1) to Diagnostic Code 7913, which 
instructs that compensable complications of diabetes will be 
evaluated separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Non-compensable complications 
are considered part of the diabetic process.  In this case, the 
Veteran is already separately rated for peripheral neuropathy of 
each extremity, which is a component of the appeal and will be 
addressed on remand.  He also has hypertension that has been 
associated with his diabetes.  To achieve a compensable rating 
for hypertension, the evidence must demonstrate diastolic 
pressure that is predominantly 100 or more; systolic pressure 
that is predominantly 160 or more; or, a history of diastolic 
pressure predominantly 100 or more and continuous medication is 
required for control.

In this case, a compensable rating for hypertension is not 
warranted.  Indeed, VA examination in May 2010 shows a blood 
pressure reading of 141/66 and indicated that the Veteran had no 
complaints regarding blood pressure.  Earlier VA clinical records 
reflect systolic pressure of no worse than 138 and diastolic 
pressure of no worse than 74.  Accordingly, a compensable 
evaluation for hypertension associated with diabetes mellitus is 
not appropriate here.  

The Board further notes that there are no other complications of 
the Veteran's diabetes such as to warrant separate evaluation.  
For example, while a VA examination in February 2008 noted 
complaints of blurry vision, a VA treatment report dated in that 
same month expressly indicated that there was no diabetic 
retinopathy.  Moreover, the Veteran denied visual problems at his 
most recent VA examination in May 2010.  Thus, no separate rating 
is warranted for any visual disorder.  In so finding, it is noted 
that an October 2006 record did show evidence of mild diabetic 
retinopathy.  However, absent evidence of the disorder to a 
compensable degree, assignment of a separate rating is not 
warranted.  Moreover, to the extent that a May 2010 letter from a 
private physician indicated that the Veteran was planning to 
visit a retina specialist, there is no definitive indicate that 
this did indeed occur.  If the Veteran undertakes such treatment 
at a later time such evidence could potentially support a 
separate rating; however, the Board may dispose of the issue at 
present based on the record as it currently stands.  

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer the 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture.  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably describe 
or contemplate the severity and symptomatology of the Veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-16.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extra-schedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.

In this case, the schedular evaluation is not inadequate.  An 
evaluation in excess of that assigned is provided for certain 
manifestations of the service-connected type II diabetes 
mellitus, but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, the 
diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's disorder.  As the rating schedule 
is adequate to evaluate the disability, referral for extra-
schedular consideration is not in order.

In sum, an increased rating for type II diabetes mellitus is not 
warranted at any time during the rating period.  In reaching this 
conclusion, the Board has considered the applicability of 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An increased rating for type II diabetes mellitus is denied.


REMAND

The Board finds that further development is required on the 
claims of entitlement to initial ratings in excess of 10 percent 
for peripheral neuropathy of the upper and lower extremities.

Initially, the Board notes that additional pertinent evidence has 
been added to the claims file since the issuance of the April 
2010 rating decision that granted service connection for these 
disabilities.  This evidence consists of a May 2010 opinion from 
a private physician addressing the severity of the Veteran's 
peripheral neuropathy.  The RO must review this evidence in the 
first instance.

The record also indicates that the Veteran's peripheral 
neuropathy may have worsened since the last VA examination.  He 
last underwent a VA examination in June 2009.  However, that 
examination report is not as comprehensive as an earlier February 
2008 VA examination report, which not only provides findings 
specific to both upper and lower extremities but also provides 
more findings overall.  Thus, comparison will be made to the 
February 2008 examination report, which reflects that the Veteran 
walked with a normal gait, had some difficulty with tandem walk, 
and was able to perform rapidly alternating movements.

The May 2010 private physician letter reflected that the Veteran 
walked with a wide gait, was unable to tandem walk, has had 
recent falls, was unable to walk at night without a light due to 
his poor balance and proprioception, and had lost his ability to 
perform rapid alternating movements in all four distal 
extremities.  That examination also indicated loss of sensation 
to pin prick.

A May 2010 VA psychiatry note also reflects the Veteran's 
complaints that his peripheral neuropathy was worse and that he 
fell while walking to the bathroom due to the numbness in his 
feet.  

Given the above evidence indicating a worsening of his peripheral 
neuropathy, the RO should schedule the Veteran for a new VA 
examination to determine the current severity of his peripheral 
neuropathy of the upper and lower extremities.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for a 
VA examination to determine the current 
severity of his peripheral neuropathy of the 
upper and lower extremities.  His claims file 
should be available to the examiner and 
reviewed in conjunction with the examination.  
All appropriate tests should be conducted.  
The report should set forth all objective 
findings, particularly the current severity 
of symptoms.  

With respect to each upper extremity, the 
examiner should state whether there is 
complete paralysis of the median nerve.  If 
there is incomplete paralysis of the median 
nerve, the examiner should state whether it 
is mild, moderate, or severe.

With respect to each lower extremity, the 
examiner should state whether there is 
complete paralysis of the sciatic nerve.  If 
there is incomplete paralysis of the sciatic 
nerve, the examiner should state whether it 
is mild, moderate, moderately severe, or 
severe with marked muscular atrophy.

A complete rationale should be given for all 
opinions and conclusions.

2.  Thereafter, the RO should readjudicate 
the claims, with consideration of all 
additional evidence added to the claims file 
since the issuance of the April 2010 rating 
decision.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and given 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


